Exhibit 10.1



RETIREMENT AGREEMENT





Mr. Richard E. Johnson
Senior Vice President – Finance, Chief Financial Officer and Treasurer
Badger Meter, Inc.






Re: Retirement Agreement

Dear Rick:

I am pleased to confirm in this letter (the “Agreement”) the terms and
conditions related to your planned retirement from Badger Meter, Inc. (“Badger
Meter” or the “Company”). This Agreement shall become effective upon being
signed by you and the Company.  The benefits and support described herein are
not being provided in connection with any existing formal or informal benefit
plans or benefit arrangements.  Rather, the benefits and support described
herein are being provided as the result of your specialized role, involvement,
and support for recent executive transition activities, including the planned
and ongoing transitions of the Chief Executive Officer, Chief Financial Officer,
and VP – Controller roles.  The expectation is you will continue to support
these ongoing transition activities from signing of this Agreement until your
eventual retirement from the Company as described below.

1. Retirement Date

You agree to continue to serve as Senior Vice President – Finance, Chief
Financial Officer and Treasurer of the Company until December 31, 2018.  From
January 1, 2019 until your retirement on or about April 5, 2019 (“Retirement
Date”), you will serve as Senior Vice President – Administration.

2. Benefit Plans

Your existing unvested stock options and restricted stock shall vest as of
January 1, 2019, with no further restrictions.  The original exercise period
will remain in place for all outstanding stock options.  In addition, the
Company shall pay out any accrued value for your outstanding but unvested
cash-based performance units under the Company’s long-term incentive plan
(“LTIP”) as of December 31, 2018.  For the avoidance of doubt, the accrued value
for outstanding but unvested cash-based performance units under the LTIP will
include partial period payouts for the 2017 – 2019 (participating for 8 of 12
quarters) and the 2018 – 2020 (participating for 4 of 12 quarters) performance
periods, in each case based on performance through December 31, 2018.  Payout of
partial prorated amounts will occur no later than February 2019 along with
payout of the full amount for the 2016 – 2018 performance period, subject to
actual performance.  You will not receive an equity grant or a grant of
cash-based performance units under the LTIP for 2019.  



--------------------------------------------------------------------------------



3. Earned Vacation

Upon your retirement on the Retirement Date, you will be paid all earned and
unused vacation at your equivalent per hour salary rate.  

4. Company Car

You will continue to have use of your current Company car until your Retirement
Date, at which time you will return it to the Company by April 30, 2019.  

5. Non-Competition

In exchange for the rights and benefits described in this Agreement, you agree
not to accept, during your employment with the Company and for one year after
your Retirement Date, a position as an employee, consultant or director with
another company, organization or entity that engages in substantial competition
with the Company or its subsidiaries unless the Compensation Committee has
otherwise consented to your service in such position.  It is understood and
agreed that money damages may not be a sufficient remedy for any breach of this
Agreement by you and that the Company shall be entitled to seek equitable
relief, including injunction and specific performance, as a remedy for any such
breach.  Such remedy shall not be deemed to be the exclusive remedy for the
breach of this Agreement by you, but shall be in addition to all other remedies
at law or equity to the Company.

6. Death

For the avoidance of doubt (without limitation to any rights you have under any
other plan, agreement or arrangement with Badger Meter), upon your death (if you
have otherwise complied with the terms of this Agreement prior to your death),
your surviving spouse shall be entitled to the benefits described in this
Agreement, if any (and you will be deemed to have satisfied all requirements
under this Agreement with respect to such benefits).

7. Resignations

You agree to resign as an officer or director of any subsidiaries of the Company
effective as of your Retirement Date and represent and warrant that you will, on
or before the Retirement Date, provide any resignations from such other
positions as the Company deems necessary.  You further represent and warrant
that you will, on or before such date, unless otherwise provided for herein,
deliver to the Company all Company property, including electronic devices such
as laptops, tablets and phones, the original and all copies of all documents,
records, and property of any nature whatsoever which are your possession or
control and which are the property of the Company or which relate to
confidential information of the Company, or to the business activities,
facilities, or customers of the Company, including any records (electronic or
otherwise), documents or property created by you.  The Company hereby revokes,
effective as of the Retirement Date, any and all powers of attorney the Company
may have granted to you during your employment with the Company.  

--------------------------------------------------------------------------------





8. Modification and Waiver

This Agreement may be amended or modified only by an agreement in writing.  The
failure by you or the Company to declare a breach or otherwise to assert its
rights under this Agreement shall not be construed as a waiver of any right that
you or the Company has under this Agreement.  By signing this Agreement, you
agree that your retirement on the Retirement Date shall not be considered a
“Covered Termination” as defined in the Key Executive Employment and Severance
Agreement between you and the Company.

9. Dispute Resolution and Governing Law

This Agreement and the rights and obligations hereunder shall be governed by and
construed in accordance with the laws of the State of Wisconsin, without
reference to the conflict of law principles thereof.  Any dispute arising out of
this Agreement shall, at your election, be determined by arbitration under the
rules of the American Arbitration Association then in effect (in which case both
parties shall be bound by the arbitration award) or by litigation.  Whether the
dispute is to be settled by arbitration or litigation, the venue for the
arbitration or litigation shall be Milwaukee, Wisconsin or, at your election, if
you are not then residing or working in the Milwaukee, Wisconsin metropolitan
area, in the judicial district encompassing the city in which you reside;
provided, that, if you are not then residing in the United States, your election
with respect to such venue shall be either Milwaukee, Wisconsin or in the
judicial district encompassing that city in the United States among the thirty
cities having the largest population (as determined by the most recent United
States Census data available at December 31, 2018) which is closest to your
residence.  The parties consent to personal jurisdiction in each trial court in
the selected venue having subject matter jurisdiction notwithstanding their
residence or situs, and each party irrevocably consents to service of process in
the manner provided hereunder for the giving of notices.

10. Section 409A

You and the Company intend that any amounts payable hereunder that could
constitute “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) shall comply with
Section 409A, and this Agreement shall be administered, interpreted and
construed in a manner that does not result in the imposition of additional
taxes, penalties or interest under Section 409A.  If any in-kind benefit or
expense reimbursement made hereunder shall be determined to be “deferred
compensation” within the meaning of Section 409A, then (a) the amount of the
in-kind benefit or expense reimbursement during one taxable year shall not
affect the amount of the in-kind benefits or expense reimbursement during any
other taxable year, (b) the expense reimbursement shall be made on or before the
last day of your taxable year following the year in which the expense was
incurred and (c) the right to in-kind benefits or expense reimbursement
hereunder shall not be subject to liquidation or exchange for another benefit.



*******

--------------------------------------------------------------------------------





Please indicate your acceptance of the terms and conditions of this letter by
returning a signed copy of this letter to my attention.






Badger Meter, Inc.

/s/ Richard A. Meeusen
Richard A. Meeusen, Chairman and Chief Executive Officer 






Read and Accepted:
/s/ Richard E.
Johnson                                                                                                                                Date: 
December 28, 2018
Richard E. Johnson



